 In the Matter of CONSOLIDATED AIRCRAFT CORP.-andINTERNATIONALASSOCIATION OF MACHINISTS, AIRCRAFT LODGE 1125, AFLCase No. R-4869.Decided March 16, 1943Jurisdiction:aircraft manufacturing industry.Investigation and, Certification of Representatives:existence of question: dis-pute as tothe appropriate unit; although the union desired an earlier pay roll,current pay roll directed to be used to determine eligibility, when no reasonappeared for departing from Board's usual-practice; election necessary.UnitAppropriate for Collective Bargaining:firemen in two plants of the com-pany, excluding fire chiefs, fire captains, and engineers, notwithstandingcompany's contentions that they were not employees within the meaning of theAct and should not be represented by the same labor organization which repre-sented the company's production and maintenance employees.Mr. Harris G. Nelson,for the Company.Mr. K. G. PhillipsandMr. H. C. Brown,of San Diego, Calif., forthe Union.'Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Association,ofMachinists, Aircraft Lodge 1125, AFL, herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Consolidated Aircraft Corporation,San Diego, California, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Robert 'C. Moore, Trial Examiner. Said hearing was heldat San Diego, California, on February 10, 1943.The Company andthe Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Company moved at the hearingto dismiss the second amended petition filed by . the Union on theground that the proposed unit was inappropriate.Ruling on the48 N L. R. B., No. 21.106 CONSOLIDATED AIRCRAFT CORP.107motion was reserved for the Board. , In view of the findings set forth-in Section 'IV,infra,the motion is hereby denied.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are'hereby'affirmed.On March 1,.1943, the Company filed a briefwhich the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYConsolidated Aircraft Corporation, a Delaware corporation,_inain-tains its principal office and plants at San Diego, California, where itis engaged in the design, manufacture, development, and sale of air-craft.and aircraft parts and accessories.During the fiscal year end-ing on November 30, 1942, the Company purchased materials, supplies,and equipment having a value in excess of $50,000,000, of which morethan 50 percent was shipped to the Company's plants from points out-side the State of California.During the same period, the value ofthe products sold by the Company exceeded $95,000,000; substantiallyall the sales were made to the United States Army and/or to the UnitedStates Navy.II.TIIE ORGANIZATION INVOLVEDInternationalAssociation of Machinists, Aircraft Lodge 1125, is,a labor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that the Union requested a contract coveringthe employees in the alleged .appropriate unit and that the Companyrefused to grant the request on the ground that it did not considersuch employees to constitute an appropriate unit for collective bar-gaining purposes.-'A statement of the Trial Examiner, made at the hearing, indicatesthat the Union represents a substantial number of employees-in theunit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees,of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.' The Trial Examiner stated that the Union had submitted 59 application-for-membershipcards, all bearing apparently genuine original signatures,and that 28 of the cards borenames of-persons whose names appeared on the Company's pay roll .for .February 6, 1943,which listed 45 employees in the alleged appropriate unit. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITThe Union petitioned for a unit of all firemen and/or fire fighters-employed by the Company, excluding the fire chief and assistant firechief.Evidence adduced at the hearing revealed that the Companyhad no employees designated as "fire fighters" or "assistant fire chief."Accordingly, at the hearing the Union contended for substantially thefollowing unit : all firemen employed by the Company in plant 1 andplant 2 at San Diego, California, including fire engineers, but exchid--ing fire chiefs and fire captains.The Company contended first, thatthe proposed unit was inappropriate because the duties and the re-sponsibilities of firemen and their relationship to management is suchthat they are not employees within the meaning of the Act; secondly,-that even if firemen are employees within the meaning of the Act, theyshould not be represented by the same union which now represents the,Company's production and maintenance employees, because of differ-'ences in functions and interests, because this would tend to destroy theefficiency of firemen by leading to divided allegiance, and because itwould deter.the Company in the event of strikes'from`discharging. itsresponsibilities of protecting government-owned property; and finally,that should a unit of firemen be found appropriate, the fire engineersshould be excluded therefrom as supervisory employees.The Company's two plants in San Diego, California, are located.approximately 11/2 miles apart and are "connected by a private road-way.A single plaiit protection department consisting of a fire fighting .division and a police division serves both plants.Each plant has a:single fire station under the immediate supervision of a fire chief, whohas under him 3 fire captains and 3 fire engineers distributed over 3-shifts.The sole remaining classification is that of plant firemen, ofwhom there are approximately 45 divided between the two plants.'The plant firemen perform the normal duties associated with other,fire fighting groups, and, in addition, patrol regular beats to watch forfires, and fire hazards:We have previously held that plant watchmen were not to be denied,any of the rights or privileges granted to employees under Section7 of the National Labor Relations Act, even though they chose to berepresented by a ,labor organization representing the production andmaintenance employees.2The purposes served by plant firemen, andthus their peculiar relationship to management, are substantially simi-lar to those of plant watchmen.Furthermore, the instant proceedingpresents no facts justifying treating plant firemen any differently2Matter of Chrysler Corporattion, Highland Park PlantandLocal114,UnitedAutomobile,Aircraft and Agricultural Implement Workers of America, affiliated with the C. I. 0., 44N. L R B 881, and subsequent cases. CONSOLIDATED AIRCRAFT, CORP.109under the Act than plant watchmen. Accordingly, our decisionrespecting watchmen is equally applicable to plant firemen.We find,therefore, that the Company's first two contentions are without merit,and that plant firemen are not only employees within the meaning ofthe Act entitled to representation, but they may, if they choose, berepresented by the same labor organization which represents theCompany's production- and maintenance employees.The Company, contended -further that should a.unit of its plantfiremen'be found appropriate, the fire engineers should be excludedfrom the unit as supervisory employees.The fire engineer on eachshift cares for and operates the fire truck and pump. In addition,lie is, in effect, second in command to the fire captain, regularly sub-stituting for the captain on his day (or days) off. In the event ofemergencies, he may command a separate group of firemen.Both insuch emergencies and while acting as captain he has power to suspenda firemen outright and to prefer charges seeking the latter's dismissal.We shall exclude the fire.engineers from the appropriate unit.We find that all firemen employed by the Company in plant 1 andplant,2 at San Diego,:California,,excluding fire-chiefs,, fire captains,and fire engineers, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESIWe shall direct that the question concerning representation- whichhas arisen be resolved by an election by secret ballot.The Unionrequested that eligibility to vote be determined by a pay roll on orabout the date of the filing of its second amended petition (January-28, 1943) .The record reveals no evidence justifying a departure fromour customary procedure.Accordingly, we find that those eligible to-vote shall be the employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of ourDirection of Election herein, subject to the limitations and additions-set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyIDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with ConsolidatedAircraft, Corporation, San Diego, California, an election by secret 110DECISIONSOF NATIONALLABOR RELATIONS BOARDballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional 'Director for the Twenty-first Region,acting in this matter.as agent for the National Labor Relations Board,and subject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were illor.on vacation or temporarily laid off, and including employees in thearmed. forces of the United States who present themselves in personto the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby International Association of Machinists, Aircraft Lodge 1125,AFL, for the purposes of collective bargaining.M. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Direction of Election.